Citation Nr: 1723334	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a systemic joint disorder (claimed as joint pain).  

3.  Entitlement to an evaluation in excess of 10 percent for right knee tendonitis.

4.  Entitlement to an evaluation in excess of 20 percent for right knee patellar subluxation/dislocation.

5.  Entitlement to a compensable evaluation for left knee tendonitis with limitation of extension.

6.  Entitlement to an evaluation in excess of 10 percent for left knee tendonitis with limitation of flexion.

7.  Entitlement to an evaluation in excess of 20 percent for left knee patellar subluxation/dislocation.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, February 2010, October 2014, and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

Initially, the Board notes that the March 2008 rating decision denied reopening service connection for a right ankle disorder and denied service connection for a systemic joint disorder; the Veteran timely appealed those issues.  In February 2011, the Board denied reopening service connection for a right ankle disorder.  That issue is considered final and will no longer be discussed in this decision.  

The Board remanded the systemic joint disorder claim for additional development in February 2011 and October 2014.  The AOJ issued a February 2017 supplemental statement of the case as to that issue, and it has been returned to the Board at this time.  

Additionally, the February 2010 rating decision awarded the Veteran a 50 percent evaluation for his PTSD, effective November 25, 2009, which he timely appealed.  The Board remanded that claim in March 2016 in order for the Veteran to be scheduled for a hearing before a Veterans Law Judge, as requested.  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in January 2017; a transcript of that hearing is associated with the claims file.

Finally, with regards to the bilateral knee and TDIU claims, in an October 2014 rating decision, the AOJ awarded 20 percent evaluations for the Veteran's bilateral patellar subluxation/dislocation, effective January 16, 2014; the AOJ awarded a separate noncompensable evaluation for the limitation of extension for the left knee, also effective January 16, 2014; and, denied increased evaluations for the Veteran's right knee tendonitis and left knee tendonitis with limitation of flexion.  The AOJ deferred the TDIU issue at that time, although eventually, the AOJ denied entitlement to TDIU in a December 2015 rating decision.  The Veteran timely submitted notices of disagreement with those rating decisions in October 2014 and January 2016, respectively.  In March 2016, the Board remanded those issues in order for the AOJ to issue a statement of the case, which the AOJ issued in February 2017.  The Veteran completed the appeal of those issues by submitting a timely March 2017 substantive appeal, VA Form 9.

Accordingly, all of the above issues are properly before the Board at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, with regards to the systemic joint disorder, bilateral knee, and TDIU issues, the Board notes that the Veteran has submitted hearing requests before a Veterans Law Judge with respect to those claims in VA Forms 9, dated February 2017-submitted in response to the February 2017 supplemental statement of the case respecting the denial of service connection for a systemic joint disorder-and March 2017-completing the appeal of the bilateral knee and TDIU issues.  Consequently, as the Veteran has submitted a hearing request with all of those issues, those issues are remanded at this time in order that a hearing be scheduled.  

Turning to the PTSD claim, the Veteran's last VA examination of that disability was in May 2014, at which time he was noted to have anxiety, panic attacks more than once a week, and persistent delusions or hallucinations.  

In his January 2017 hearing, the Veteran and his spouse testified that he suffered from hearing voices which told him to hurt himself or other people.  The Veteran further stated that he had substantial bouts of anger; he related a road rage incident where he physically pulled the other driver from the car and grabbed him by the neck.  Although the police were called, no charges were filed.  The Veteran additionally documented not being able to be left alone, particularly after he closed his garage and turned on his car and let it run.  The Veteran and his spouse also testified that he was isolative and did not like to go places, particularly shopping centers or the mall, as it caused him too much stress and anxiety as well as panic attacks.

In light of this testimony, it appears that the Veteran's PTSD has potentially worsened in severity since his last VA examination.  Consequently, that issue is remanded at this time in order to obtain another VA examination which addresses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, although it appears the Veteran and his representative have submitted substantial Social Security Administration (SSA) records, it is unclear if such records are complete as there are gaps in the page numbers of the submitted documents.  Therefore, in order to ensure a complete record, the Board finds that while the case is being remanded for other reasons, the AOJ should request complete Social Security Disability Insurance (SSDI) records for the Veteran from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested Board hearing, for the issues of entitlement to service connection for a systemic joint disorder (claimed as joint pain), increased evaluations for his service-connected right knee tendonitis, left knee tendonitis with limitations of flexion and extension, bilateral knee patellar subluxation/dislocation, and TDIU, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

2.  Obtain any and all VA treatment records from the Orlando VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  

With respect to occupational functioning, the examiner should describe the limitations and restrictions imposed by his service-connected psychiatric symptoms on such work activities as interacting with customers/coworkers, using technology, adhering to deadlines and other work activities for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

